 1 Eugene J. Egan (State Bar No. 130108)
    eje@manningllp.com                                 NOTE: CHANGES HAVE BEEN
 2 Anthony Werbin (State Bar No. 285684)               MADE TO THIS DOCUMENT
    aww@manningllp.com
 3 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP                       See ¶¶ 8, 9, 10, and 12 below
                                     th
 4 801 S. Figueroa St, 15 Floor
   Los Angeles, California 90017-3012
 5 Telephone: (213) 624-6900
   Facsimile: (213) 624-6999
 6
   Attorneys for Defendant, TARGET
 7 CORPORATION
 8                               UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 LIDIA ACEVEDO,                                     Case No. 2:18-cv-09812-ODW (AFMx)
12                      Plaintiff,                    [PROPOSED] ORDER RE
                                                      STIPULATED PROTECTIVE
13             v.                                     ORDER
14 TARGET CORPORATION,
15                      Defendant(s).
16
17            IT IS HEREBY ORDERED, by the undersigned Judge of the District Court
18 of the Central District of California, under the terms of the stipulation executed by
19 the attorneys for the respective parties, that with regard to material disclosed in the
20 course of the above-captioned lawsuit ("Lawsuit") which constitutes or contains
21 trade secrets or other confidential research, development or commercial information
22 of the parties ("Confidential Material"), the following procedures shall govern:
23            1.        This Order is meant to encompass all forms of disclosure which may
24 contain Confidential Material, including all documents, pleadings, motions, exhibits,
25 declarations, affidavits, deposition transcripts, inspection reports, and all other
26 tangible items (electronic media, photographs, videocassettes, etc.) For purposes of
27 this Stipulated Protective Order Confidential Material is specifically defined as
28 follows:
     4841-6938-8943.1
                                                   1           Case No. 2:18-cv-09812-ODW (AFMx)
                            PROPOSED ORDER RE STIPULATED PROTECTIVE ORDER
 1            -         Team Member Handbook (Hourly);
 2            -         Team Member Handbook (Executive);
 3            -         Safety Training - New Team Member Orientation DVD;
 4            -         Spill Clean-Up Procedures;
 5            -         Basic Safeness - Guest Incidents;
 6            -         Basic Safeness Sales Floor Guide (Employee);
 7            -         Basic Safeness Sales Floor Guide (Trainer).
 8            2.        The parties may designate any Confidential Material produced or filed
 9 in this Lawsuit as confidential and subject to the terms of this Order by marking
10 such materials ("Confidential"). If any material has multiple pages, this designation
11 need only be placed on the first page of such material. Any material designated as
12 "Confidential" shall not be disclosed to any person or entity except to the parties,
13 counsel for the respective parties, and expert witnesses assisting counsel in this
14 Lawsuit, and the Court.
15            3.        Any material designated as confidential pursuant to paragraph 2 above
16 shall be used solely for the purposes of this Lawsuit and for no other purpose.
17            4.        Prior to disclosure of any Confidential Material, each person to whom
18 disclosure is to be made shall execute a written "Confidentiality Agreement" (in the
19 form attached hereto) consenting to be bound by the terms of this Order. The
20 parties, counsel for the respective parties (including legal assistants and other
21 personnel) and the Court are deemed to be bound by this Order and are not required
22 to execute a Confidentiality Agreement.
23            5.        Only counsel of record in this Lawsuit shall be permitted to disseminate
24 Confidential Material. Upon dissemination of any Confidential Material, each non-
25 designating counsel of record in this Lawsuit shall maintain a written record as to:
26 (1) the identity of any person given Confidential Material, and (2) the identity of the
27 Confidential Material so disseminated (such as by "Bates stamp" number). Such
28 record shall be made available to the designating party upon request.
     4841-6938-8943.1
                                                   2           Case No. 2:18-cv-09812-ODW (AFMx)
                            PROPOSED ORDER RE STIPULATED PROTECTIVE ORDER
 1            6.        If additional persons become parties to this Lawsuit, they shall not have
 2 access to any Confidential Material until they execute and file with the Court their
 3 written agreement to be bound by the terms of this Order.
 4            7.        In the event that any question is asked at a deposition that calls for the
 5 disclosure of Confidential Material, the witness shall answer such question (unless
 6 otherwise instructed not to do so on grounds of privilege) provided that the only
 7 persons in attendance at the deposition are persons who are qualified to receive such
 8 information pursuant to this Order. Deposition testimony may be designated as
 9 confidential following the testimony having been given provided that: (1) such
10 testimony is identified and designated on the record at the deposition, or (2) non-
11 designating counsel is notified of the designation in writing within thirty days after
12 receipt by the designating party of the respective deposition transcript. All
13 deposition transcripts in their entirety shall be treated in the interim as
14 "Confidential" pursuant to paragraph 2 above. When Confidential Material is
15 incorporated in a deposition transcript, the party designating such information
16 confidential shall make arrangements with the court reporter not to disclose any
17 information except in accordance with the terms of this Order.
18            8.        If a deponent refuses to execute a Confidentiality Agreement,
19 disclosure of Confidential Material during the deposition shall not constitute a
20 waiver of confidentiality.
21 under penalty of perjury in the presence of the court reporter.
22            9.        With respect to any communications to the Court, including any
23 pleadings, motions or other papers, all documents containing Confidential Material
24 shall be communicated to the Court in a sealed envelope or other appropriate sealed
25 container on which shall be written the caption of this Lawsuit, an indication of the
26 nature of the contents of the sealed envelope or container, and the words
27 "CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER." All
28 communications shall indicate clearly which portions are designated to be
     4841-6938-8943.1
                                                   3           Case No. 2:18-cv-09812-ODW (AFMx)
                            PROPOSED ORDER RE STIPULATED PROTECTIVE ORDER
 1 "Confidential." The parties must comply with the requirements of Local Rule 79-5
 2 for any filing under seal. Any communications containing Confidential Material
 3 shall be returned to the submitting party upon termination of this Lawsuit (whether
 4 by dismissal or final judgment.)
 5            10.       Neither the fact that counsel have stipulated to an under-seal filing nor
 6 that a proposed filing contains information designated by party as “Confidential” is
 7 sufficient in itself for the Court to find good cause to file the papers or the portion
 8 containing the designated information under seal. Local Rule 79-5 sets out the
 9 requirements for any filing under seal.
10            11.       If a non-designating party is subpoenaed or ordered to produce
11 Confidential Material by another court or administrative agency, such party shall
12 promptly notify the designating party of the pending subpoena or order and shall not
13 produce any Confidential Material until the designating party has had reasonable
14 time to object or otherwise take appropriate steps to protect such Confidential
15 Material.
16            12.       If a party believes that any Confidential Material does not contain
17 confidential information, it may contest the applicability of this Order to such
18 information by notifying the designating party's counsel in writing and identifying
19 the information contested. The parties shall have thirty days after such notice to
20 meet and confer and attempt to resolve the issue. If the dispute is not resolved
21 within such period, the party seeking the protection shall have thirty days in which
22 to make a motion for a protective order with respect to contested information. An
23 such motion shall be filed via a joint stipulation pursuant to Local Rule 37-2.
24 Information that is subject to a dispute as to whether it is properly designated shall
25 be treated as designated in accordance with the provisions of this Order until the
26 Court issues a ruling.
27            13.       Inadvertent failure to designate any material "Confidential" shall not
28 constitute a waiver of an otherwise valid claim of confidentiality pursuant to this
     4841-6938-8943.1
                                                   4           Case No. 2:18-cv-09812-ODW (AFMx)
                            PROPOSED ORDER RE STIPULATED PROTECTIVE ORDER
 1 Order, so long as a claim of confidentiality is asserted within fifteen days after
 2 discovery of the inadvertent failure. At such time, arrangements shall be made by
 3 the parties to designate the material "Confidential" in accordance with this Order.
 4            14.       This Order shall be without prejudice to the right of any party to oppose
 5 production of any information or object to its admissibility into evidence.
 6            15.       When any counsel of record in this Lawsuit or any attorney who has
 7 executed a Confidentiality Agreement becomes aware of any violation of this Order,
 8 or of facts constituting good cause to believe that a violation of this Order may have
 9 occurred, such attorney shall report that there may have been a violation of this
10 Order to the Court and all counsel of record.
11            16.       Within thirty days after the termination of this Lawsuit (whether by
12 dismissal of final judgment), all Confidential Material (including all copies) shall be
13 returned to counsel for the designating party. In addition, counsel returning such
14 material shall execute an affidavit verifying that all Confidential Material produced
15 to such counsel and any subsequently made copies are being returned in their
16 entirety pursuant to the terms of this Order. Such a representation fully
17 contemplates that returning counsel has: (1) contacted all persons to whom that
18 counsel disseminated Confidential Material, and (2) confirmed that all such material
19 has been returned to disseminating counsel.
20            17.       After the termination of this Lawsuit, the provisions of this Order shall
21 continue to be binding and this Court shall retain jurisdiction over the parties and
22 any other person who has access to documents and information produced pursuant
23 to this Order for the sole purpose of enforcement of its provisions.
24 ///
25 ///
26 ///
27 ///
28 ///
     4841-6938-8943.1
                                                   5           Case No. 2:18-cv-09812-ODW (AFMx)
                            PROPOSED ORDER RE STIPULATED PROTECTIVE ORDER
1             18.       This protective order does not govern use of confidential information at
2 trial. Any use of confidential information at trial shall be governed by orders of the
3 trial judge.
4
5             IT IS ORDERED:
6
7
8 DATED: 4/10/2019
9
10
11
                                                    ALEXANDER F. MacKINNON
12                                                  U. S. MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     4841-6938-8943.1
                                                   6           Case No. 2:18-cv-09812-ODW (AFMx)
                            PROPOSED ORDER RE STIPULATED PROTECTIVE ORDER
